Citation Nr: 0900579	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  06-36 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating greater than 50 
percent for bilateral flat feet with recalcitrant plantar 
fasciitis. 

2.  Entitlement to service connection for depression 
including as secondary to bilateral flat feet. 

3.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for 
degenerative arthritis and herniated disc of the lumbar spine 
including as secondary to bilateral flat feet, and (if 
reopened) whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to December 
1975. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied an 
increased rating greater than 50 percent for bilateral flat 
feet, that denied service connection for depression, and that 
reopened a final disallowed claim for service connection for 
degenerative arthritis and herniated disc of the lumbar spine 
but denied the claim on the merits. 

In correspondence associated with a statement of the case in 
October 2006, the RO enclosed a VA Form 9 Substantive Appeal 
and Appeal Hearing Options.  The veteran's representative 
perfected the appeal in correspondence in lieu of a Form 9 in 
November 2006 without addressing the veteran's desire for a 
hearing before the Board.  The same month, the RO provided 
instructions on the options for a hearing.  No response has 
been received.  The Board concludes that the veteran does not 
desire a hearing before the Board.  

Upon review of the record, the Board notes that there is 
medical evidence of a limitation of motion of the bilateral 
ankles that examiners suggest may be associated with the 
veteran's bilateral foot disorder.  The issue of service 
connection for limitation of motion of the ankles secondary 
to bilateral flat feet and plantar fasciitis is referred to 
the RO for development and adjudication as appropriate.  

The issue of service connection for the lumbar spine disorder 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's bilateral flat feet and plantar fasciitis 
are pronounced in degree, but do not result in an exceptional 
disability picture with factors such as marked interference 
with employment or frequent hospitalizations. 

2.  The veteran does not have a current diagnosis of chronic 
depression or other psychiatric disorder.  

3.  In February 2003, the RO denied service connection for 
degenerative arthritis and herniated disc of the lumbar 
spine.  The veteran did not perfect an appeal, and the 
decision became final.  

4.  Since February 2003, evidence has been received that is 
new and material to the reason for the previous denial and 
raises a reasonable possibility of substantiating the claim 
for service connection for degenerative arthritis and a 
herniated disc of the lumbar spine.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating greater than 50 
percent for bilateral flat feet with recalcitrant plantar 
fasciitis have not been met at any time during the period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008). 

2.  The criteria for service connection for depression 
including as secondary to flat feet and recalcitrant plantar 
fasciitis have not been met. 38 U.S.C.A. §§ 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008). 

3.  New and material evidence has been received to reopen a 
final disallowed claim for service connection for 
degenerative arthritis and herniated disc of the lumbar 
spine.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and; (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1) and 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Further, VA must review the information and the evidence 
presented with the claim for service connection and provide 
the claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)  

In correspondence in December 2004, the RO provided notice 
that met the requirements except that the notice did not 
provide information on the criteria for assignment of a 
rating or effective date.  However, the Board concludes that 
such error was harmless given that service connection for 
depression is being denied, and hence no rating or effective 
date will be assigned with respect to this disorder.  

In the context of a petition to reopen a final disallowed 
claim, VA must notify a claimant of the evidence and 
information that is necessary to reopen a previously denied 
claim, and must notify the claimant of the evidence and 
information that is necessary to establish entitlement to 
service connection.  Here, the correspondence in December 
2004 satisfied the requirements.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

For the increased-compensation claim, § 5103(a) requires, at 
a minimum, that VA notify the claimant that, to substantiate 
a claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement. VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In correspondence in December 2004, the RO provided notice of 
the types of evidence that would be considered to demonstrate 
a worsening of the veteran's flat feet including medical and 
lay observations of his symptoms.  The veteran was encouraged 
to provide his own statement of the frequency and severity of 
the symptoms and other involvement, extension, and additional 
disablement caused by the disability.  Although the notice 
did not specifically ask for the effect that the worsening 
symptoms had on employment and daily life, the Board 
concludes from the language of the notice that a reasonable 
person would understand what was required.  The rating 
criteria for disorders of the foot do not contain special 
test criteria that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5276-84.  

The veteran served as a U.S. Army infantryman.  He contends 
that his service-connected foot disorder is more severe than 
is contemplated by the current rating. He contends that he 
has a lumbar spine disorder and depression that are secondary 
to his foot disorder.  

Bilateral Flat Feet with Plantar Fasciitis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  
505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.  Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Bilateral acquired flatfoot warrants a 30 percent rating if 
the disorder is severe with objective evidence of marked 
deformity (pronation, abduction, et cetera), pain on 
manipulation and use accentuated, indications of swelling on 
use, and characteristic callosities.  A 50 percent rating is 
warranted if the disorder is pronounced with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  There is no higher rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  There is no evidence of weak 
foot, claw foot, hallux valgus, hallux rigidis, hammer toe, 
malunion of bones, or foot injury.  Therefore, the diagnostic 
criteria applicable to those disabilities do not apply.  
38 C.F.R. § 4.71a, Diagnostic Codes 5277-84 (2008).   

In November 2000, a VA physician noted the veteran's reports 
of painful weight bearing, especially when rising in the 
morning, and plantar tenderness in the heel region.  The 
veteran reported that he had been issued arch supports for 
his shoes but that the devices made the symptoms worse.  The 
physician noted pronation of the feet with grade 2 pes planus 
bilaterally and that the veteran ambulated with a slow gait.  
The veteran was able to dorsiflex the ankles to neutral with 
the knees extended but to 10 degrees with the knees flexed at 
90 degrees.  Flexion of both ankles was to 40 degrees with 
pain on motion and increased plantar pain on manipulation.  
There was no evidence of Achilles tendon spasm or 
displacement or plantar callosity.  The veteran could toe-
walk but had difficulty with heel walking as a result of 
pain.  The physician noted that he was unable to estimate any 
additional loss of function due to fatigue or weakness on 
repetitive motion or during flare-ups.  The physician 
referred to concurrent X-rays and diagnosed bilateral 
flatfoot with recalcitrant plantar fasciitis.  An X-ray 
report from a private radiologist the same month showed mild 
bilateral pes planus with no bone deformity and normal joint 
spacing. 

In January 2001, the RO granted an increased rating of 50 
percent for bilateral flat feet with recalcitrant plantar 
fasciitis.  

VA outpatient treatment records from January 2002 to December 
2004 showed that the veteran's primary care providers 
continued to note his reports of foot pain, diagnosed flat 
feet or plantar fasciitis, and prescribed over-the counter 
pain medication.  The veteran's private primary care 
physician provided letters in February, April, May, 
September, and November 2004 in which he noted that the 
veteran continued to experience foot pain.  He further stated 
that the combination of the foot disability, a low back 
disability, multiple motor vehicle accident injuries, and 
obesity precluded any gainful employment. 

In December 2004, a VA podiatrist noted the veteran's reports 
of worsening foot pain.  Previously provided orthopedic shoes 
provided minimum to no relief but the veteran was able to 
ambulate without the use of a cane, crutches, braces, or 
corrective shoes.  The podiatrist noted all digits in a 
rectus position.  There was complete collapse of both medial 
arches and a bony bulge at the level of the rearfoot above 
the talar and navilcular articulation.  There was evidence of 
bilateral rearfoot valgus deformity with Achilles tendon 
inserted laterally into the calcaneus.  Pain was present on 
direct pressure of the left heel, but there was no edema or 
erythema.  Dorsiflexion of the ankle was 5 degrees with the 
knee extended and 6 degrees with the knee flexed.  The 
podiatrist referred to concurrent X-rays and diagnosed 
chronic bilateral plantar fasciitis, more severe on the left, 
severe pes planus deformity, and rearfoot valgus deformity 
with limitation of motion of the joints of the feet.  The 
context of the podiatrist's report suggests that the 
limitation of motion of the ankle is the result of the 
veteran's foot deformities and disorders.  As previously 
discussed, the issue of service connection for limitation of 
motion of the bilateral ankles secondary to the foot disorder 
is referred to the RO for further action as appropriate.  

In August 2006, a private physician also noted tenderness to 
palpation on the plantar aspect of the foot.  In an undated 
letter received in January 2007, the veteran's private 
primary care physician stated that the veteran was unable to 
stand for long periods due to flat feet and low back pain.  

The Board concludes that an increased rating greater than 50 
percent for acquired flat feet with chronic plantar fasciitis 
is not warranted under Diagnostic Code 5276 because there is 
no higher rating under this code.  The Board concludes that 
the veteran's chronic foot pain is contemplated in the rating 
for acquired flat foot.  

Further, the Board notes that there is also no indication 
that the foot disorder alone has necessitated frequent 
periods of hospitalization or has otherwise rendered 
impractical the application of the regular schedular 
standards.  Although the veteran's private physician has 
stated that the veteran is unable to work, in part, because 
of his foot disorder, the physician assessed the combined 
symptoms of the feet and back and did not address the 
capacity of the veteran to perform sedentary occupations not 
requiring extended walking or standing.  The Board also notes 
that the currently assigned 50 percent rating already 
contemplates a substantial degree of industrial impairment.  
In the absence of evidence of these factors, the Board 
concludes that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  



Depression

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability. Allen v. 
Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310.

Service medical records are silent for any symptoms, 
diagnoses, or treatment for any psychiatric disorder.  

In May 1993, the veteran was referred by a VA podiatrist to a 
VA psychologist for a personality assessment.  The VA 
clinician noted the veteran's reports of a history of 
periodic depressive episodes with current depressive symptoms 
related to an unproductive job and chronic foot pain.  The 
veteran also reported sleep difficulties but no 
hallucinations or suicidal ideations.  The examiner made no 
diagnoses.  In June 1993, a VA primary care examiner noted 
that the veteran wanted to see a psychiatrist.  There is no 
record of a VA or private psychiatric examination in the 
file.  In June 1994, a VA primary care examiner noted the 
veteran's report of symptoms of depression.  No further 
comments or follow-up examination is in the file.  

In a November 2004 claim for service connection for 
depression, the veteran indicated that records from the VA 
Medical Center in New Orleans and records of treatment by his 
private primary care physician were relevant to his claim.  
These records were obtained and included outpatient VA 
primary care records through June 2006 and seven letters from 
the private physician, the latest dated in February 2007.  
The records are silent for any symptoms, diagnoses, or 
treatment for any chronic psychiatric disorder.   Other than 
the claim for service connection for depression secondary to 
a foot disorder, the veteran has submitted no statements 
describing the nature or onset of his symptoms, did not 
identify the medical provider that diagnosed depression, and 
did not identify any source of on-going treatment for the 
disorder.  

The Board concludes that service connection for depression is 
not warranted because there is no competent medical evidence 
of a current psychiatric disability.  VA records from 1993 
and 1994 showed that the veteran sought treatment for 
symptoms of depression at that time.  However, examiners did 
not diagnose a chronic mental disorder or establish a 
schedule of treatment or follow-up examinations.  There is no 
medical evidence that the veteran sought treatment for these 
symptoms since 1994.  The Board places greatest probative 
weight on the recent VA primary care records and letters from 
the veteran's private physician which contain clinical 
remarks regarding his foot disorder but make no mention of 
any psychiatric symptoms or diagnoses.  

The Board considered whether a VA examination was required in 
this case under the duty to assist provisions codified at 38 
U.S.C.A. § 5103A(d) and by regulation found at 38 C.F.R. § 
3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  The duty to assist under 38 U.S.C.A. § 5103A(d) and 
38 C.F.R.
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service but there is 
not sufficient medical evidence to make a decision on the 
claim. Id.

In this case, there is no evidence of a current disability or 
evidence of any symptoms since 1994 including in records by 
VA and private primary care medical providers.  Therefore, 
the Board concludes that an examination is not required to 
make a decision on this claim.  

As the preponderance of the evidence is against this claim, 
the "benefit of the doubt" rule is not for application, and 
the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Degenerative Arthritis and Herniated Disc of the Lumbar Spine

In May 2002, the veteran submitted a claim for service 
connection for a back disorder secondary to his service-
connected foot disorder.  The veteran indicated that he was 
receiving Social Security Administration benefits for a back 
disability. 
In February 2003, the RO denied service connection for 
degenerative arthritis and herniated disc of the lumbar 
spine.  Evidence considered included a November 2002 opinion 
from a private physician and the results of a November 2002 
VA examination.  The veteran expressed timely disagreement, 
and the RO issued a statement of the case in September 2003.  
However, the veteran did not perfect an appeal, and the 
decision became final.  38 U.S.C.A. § 7104 (West 2002).  

The RO received the veteran's petition to reopen the claim in 
November 2004.   VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

Since February 2003, the RO received the following evidence 
relevant to the veteran's lumbar spine disorder that was not 
previously considered by adjudicators: a February 1980 
hospital report of back treatment following a workplace 
accident; imaging studies of the lumbar spine in January 
1980, April 1993, and November 2003; and four letters and 
clinical reports from the veteran's private physician 
including descriptions of treatment following five motor 
vehicle accidents from April 2003 to December 2003.  In June 
2005, the RO reopened the claim for service connection for a 
lumbar spine disorder but denied the claim on the merits.  
The RO determined that the evidence, although new, was not 
material because it did not demonstrate a relationship 
between the veteran's spinal disorder and any aspect of 
service or to his service-connected foot disorder.  The new 
letters from a private physician restated his previously 
considered opinion regarding a nexus to the foot disorder but 
with no additional clinical observations or rationale.  

Since June 2005, the Board received additional letters in 
January 2007 and February 2007 from the private primary care 
physician and an August 2006 clinical examination report from 
another private physician.  The veteran waived consideration 
of this evidence by the RO.  

The Board concurs with the RO that some of the evidence 
received since February 2003 is new because it was not 
previously considered.  The evidence revealed symptoms and 
clinical treatment for a back disorder in 1980, 1993, and in 
2003.  However, the January 2007 and February 2007 letters 
from a private physician were cumulative because the 
physician provided an opinion without further explanation 
substantially the same as earlier opinions that had been 
previously considered.  Nevertheless, the new evidence was 
relevant to the etiology of the veteran's spinal disorder and 
raised a reasonable possibility of substantiating aggravation 
of a nonservice-connected disability by a service connected 
disability.  Therefore, and to this extent only, the Board 
reopens the claim for service connection for degenerative 
arthritis and herniated disc of the lumbar spine and remands 
the issue for further development.  


ORDER

An increased rating greater than 50 percent for flat feet 
with recalcitrant plantar fasciitis is denied.  

Service connection for depression is denied. 

The petition to reopen a final disallowed claim for service 
connection for degenerative arthritis and herniated disc of 
the lumbar spine is granted. 


REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a lumbar spine disorder is 
necessary. 

In February 1980, an attending physician at a private 
hospital referred to a lumbar myelogram obtained following a 
workplace accident in late 1979 and stated that the test 
revealed indications consistent with a herniated disc.  A 
magnetic resonance image obtained in April 1993 revealed 
degenerative changes at two levels and the possibility of a 
herniated disc. 

The most recent VA examination of the spine was in November 
2002.  The examiner noted that the veteran had flat feet but 
found that the spinal disorder was caused by the 1979 
workplace accident.  In a November 2002 letter, the veteran's 
primary care physician stated that the veteran's back 
disorder was related to his foot disorder with no clinical 
explanation or rationale. 

In a February 2004 narrative report, the primary care 
physician described the history of his treatment of the 
veteran for lumbar strain after five motor vehicle accidents 
from April 2003 to December 2003.  In a September 2004 
letter, the primary care physician stated that the veteran's 
back disorder deteriorated as a result of the multiple motor 
vehicle accidents, obesity, and degenerative deterioration.  
He also noted that the veteran had flat feet but did not 
indicate that the back disorder was caused or aggravated by 
the foot disorder. 

In the most recent VA examination of the feet in December 
2004, the examiner did not comment on the impact of the foot 
disorder on the veteran's spine.  In August 2006, a private 
physician discussed the two disorders but did not provide an 
opinion on an etiology or interrelationship.  In January 
2007, the private primary care physician stated that the two 
disorders precluded standing for extended periods.  In 
February 2007, the physician further stated that the back 
disorder was "directly related" to the foot disorder with 
no clinical explanation or rationale.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider in determining whether an examination is necessary 
include whether there is evidence of a current disability, 
and whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, there is medical evidence of a disability of 
the lumbar spine.  However, the Board concludes that the 
evidence of record is insufficient to decide the claim.  A VA 
examiner provided an opinion that the disorder was caused by 
a workplace accident but did not address the issue of 
aggravation.  Private physicians have stated that the spinal 
and foot disorders are "related" but have not provided 
clinical explanations and a rationale for causation or 
aggravation.  The Board concludes that a more detailed 
medical examination and opinion on the causation of 
degenerative disease and herniated disc of the lumbar spine 
and on any aggravation of the spinal disorder by service-
connected pes planus and plantar fasciitis is necessary to 
decide the claim.  38 C.F.R. § 3.159 (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination of his lumbar 
spine and bilateral flat feet and plantar 
fasciitis. Request that the examiner 
review the claims file and note review of 
the claims file in the examination 
report.  Request that the examiner 
provide an evaluation of the veteran's 
lumbar spine disorder and provide an 
opinion whether the spinal disorder was 
caused or aggravated by the bilateral 
foot disorder.  The examiner should 
provide clinical observations and a 
rationale for the opinion. 

2.  Then, readjudicate the claim for 
service connection for the degenerative 
arthritis and a herniated disc of the 
lumbar spine.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond.  Thereafter, 
return the case to the Board as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


